TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00628-CR


Kelly James McCarty, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF BURNET COUNTY, 33RD JUDICIAL DISTRICT
NO. 30842, HONORABLE GUILFORD L. JONES III, JUDGE PRESIDING


O R D E R

PER CURIAM
	Appellant filed his notice of appeal on September 19, 2011, and the clerk's record
was filed on October 21.  On December 6, we sent court reporter Stephanie Larsen notice that the
reporter's record was overdue, asking for a response by December 16.  On January 19, 2012, Larsen
responded to our notice, providing a "status report and/or an extension request" related to this case
and three others.  In her report, Larsen states that the record in one case would be filed "next week." 
She then states that she plans "on proceeding to the rest of the records in the order they are listed"
in her report. (1)  She does not provide any estimate of when those records would be completed or ask
for any specified amount of time.  Further, it has come to our attention that Larsen has not filed
reporter's records in several other cases pending before this Court.  We therefore order Larsen to file
the reporter's record in this case no later than February 24, 2012.  Failure to file the record will result
in Larsen being called before the Court to show cause why she should not be held in contempt for
violating this order.
	It is so ordered on January 26, 2012.

Before Chief Justice Jones, Justices Puryear and Rose
Do Not Publish
1.   The cases are not listed in the order in which the records were due.  The record that Larsen
states will be completed first (Henson v. State, No. 03-11-00552-CR) was due December 19, and a
late-record notice was sent on January 13.  In this case, we informed Larsen in early December that
the record was due November 21.  The records in the other cases listed in her report were due
September 27 (Thomas v. State, No. 03-11-00254-CR) and November 14 (Horn v. State, No. 03-11-00407-CR).